Exhibit 10.1 PURCHASE AGREEMENT THIS AGREEMENT (the “Agreement”) is made as of the 9th day of August 2016, by and between SPARK NETWORKS, INC. (the “Company”), a corporation organized under the laws of the State of Delaware, and PEAK6 Investments, L.P., a Delaware limited partnership (“Purchaser” or “PEAK6”). WHEREAS, on the terms and subject to the conditions set forth in this Agreement, the Company desires to issue and sell to Purchaser, and Purchaser desires to purchase from the Company, 5,000,000 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), as set forth in this Agreement; and WHEREAS, simultaneously with the execution of this Agreement, as an inducement for Purchaser to invest in the Common Stock, the Company is (i) issuing to PEAK6 a warrant (the “Warrant”) representing the right to purchase up to 7,500,000 shares of Common Stock (subject to adjustment as provided therein) and (ii) entering to a Management Services Agreement with PEAK6 (the “Management Services Agreement” and, together with the Warrant and this Agreement, the “Transaction Agreements”) pursuant to which PEAK6 will provide, or cause to be provided, certain marketing, strategy and other services to the Company.
